Citation Nr: 0634209	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  04-18 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in July 2006.  A transcript of the hearing has been 
made and is associated with the claims file

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to service connection for PTSD.  
VA outpatient treatment records reflect that he is diagnosed 
with PTSD.  Specifically, a psychology assessment dated in 
December 2003, conducted with clinical tests, reflects 
diagnoses of dysthymic disorder and chronic PTSD in AXIS I.  
The examiner commented that the veteran met the diagnostic 
criteria for PTSD and was exposed to significant traumatic 
events while in Vietnam, which he re-experiences in 
nightmares and recurrent, distressing thoughts.  The examiner 
noted the veteran's medical records had been reviewed.  

However, the veteran's stressors have not been verified.  
Service personnel records reflect that the veteran was 
assigned to the 174th Ordnance Detachment from October 1968 
to September 1969, and that his military occupational 
specialty was as an ammunition renovation helper, 55A10.  
These records further show that he held MOSs as an ammunition 
specialist and a field radio mechanic.  The veteran testified 
before the undersigned Veterans Law Judge that the duty of 
his unit was to store, renovate, and distribute ammunition.  
The veteran testified that while he and others of his 
company, stored and guarded ammunition on the compound, they 
also distributed the ammunition to remote sites as directed.  
He stated that he and his fellow soldiers were subject to 
enemy rocket and mortar attacks on the compound, where the 
enemy would try to blow up the ammunition depot, and also to 
ambush and sniper attacks while traveling to replenish remote 
sites.

Where there is no manifest evidence of combat related events 
from the veteran's service records, attempt to corroborate 
the stressor is necessary.  Moreover, the U.S. Court of 
Appeals for Veterans Claims has indicated that exposure to a 
rocket or mortar attack at a large base in Vietnam may be a 
sufficient PTSD stressor, and a veteran's claimed personal 
exposure to the attack will be satisfactorily corroborated by 
his presence with his unit which was known to be generally 
exposed to the attack.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  The RO has not had the opportunity to 
verify the veteran's claims stressors in the context of 
Pentecost.  

In view of the foregoing, this appeal is REMANDED to the RO 
via the AMC for the following action:

1.  Obtain the veteran's entire service 
personnel record file, to include copies 
of evaluation reports, citations of any 
and all awards or commendations, and 
orders.

If any records are unavailable, use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  In addition, use 
any and all methods of reconstruction of 
service records used in fire-related 
cases, if necessary, and consider special 
follow-up by the military records 
specialist and/or referral of the case 
for a formal finding on the 
unavailability of these records.  See 
VBA's ADJUDICATION PROCEDURE MANUAL, M21-
1 Part III, chapter 4, paras. 4.28 and 
4.29.  

Perform any and all follow-up indicated.

2.  Obtain from National Archives and 
Records Administration (NARA) and/or any 
other agency deemed appropriate unit 
histories, morning reports, and operating 
reports/lessons learned (OR/LL) for the 
174th Ordnance Detachment for the 
following periods of time:

*	October to December 1968
*	January to March 1969
*	April to June 1969
*	July to September 1969.

If records for the 174th Ordnance 
Detachment cannot be located, check under 
the unit's parent commands.  Internet 
records confirm that the 174th was 
attached to the 191st Ordnance Battalion.  
It is possible the 174th was also 
attached to the 606th Ordnance Company, 
which was also attached to the 191st 
Ordnance Battalion.

Perform any and all follow-up indicated.

3.  After undertaking any other 
development deemed necessary in the 
present case, in addition to that 
specified above, re-adjudicate the 
veteran's claim for service connection 
for PTSD, including consideration of 
Pentecost, supra.  If any benefit sought 
on appeal remains denied, the veteran 
should be provided a Supplemental 
Statement of the Case.  The SSOC must 
notify the veteran of all relevant 
actions taken on his claim for benefits, 
and summarize the evidence and discussion 
of all pertinent regulations.  Allow an 
appropriate period of time for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).


